Citation Nr: 0111556	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  99-06 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the left buttock.

2.  Entitlement to an effective date earlier than December 
26, 1996 for an award of a total disability rating based on 
individual unemployability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from March 1965 to April 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to the above benefits


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  Residuals of a gunshot wound to the left buttock are 
manifested by no more than moderate symptoms, such as a small 
scar with no residual symptomatology.  

3.  The veteran's claim for a total disability rating based 
on individual unemployability was received on January 12, 
1996.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a gunshot wound of the left buttock, 
Muscle Group XVII, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.56, 
4.71, 4.72, 4.73, Diagnostic Code 5317 (effective prior and 
subsequent to July 3, 1997).

2.  The criteria for an effective date of January 12, 1996 
for a total disability rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

VA rating decision dated in January 1968 reveals that the RO 
granted service connection for residuals of a gunshot wound 
to the left buttock and assigned a 20 percent evaluation 
effective from October 1967.  At that time, the RO considered 
Medical Board Proceedings that indicated that the veteran was 
struck by gunfire in Vietnam and sustained several injuries, 
including an injury to the left buttock.  Subsequent rating 
decisions continued the 20 percent rating.  Reports from VA 
examinations conducted in 1976 and 1980 are silent for any 
clinical findings related to the veteran's left buttock 
injury.

In February 1979, the RO notified the veteran that the prior 
decision in December 1978 as to the denial of entitlement to 
individual unemployability was final.  Again, in January 
1983, the RO denied individual unemployability, stating that 
although the veteran had submitted lay statements to the 
effect that he was unemployable, he had not submitted 
corresponding clinical evidence to corroborate 
unemployability.  In a Board decision dated in June 1984, the 
issue was remanded for further development, and, 
specifically, to determine the nature and extent of the 
veteran's service-connected disabilities as they related to 
his ability to obtain and maintain employment.  In a March 
1985 Board decision, entitlement to individual 
unemployability was denied based on a lack of clinical 
findings that the veteran was unable to secure some type of 
employment.  

In a private medical doctor's statement dated in May 1991, 
the physician noted that the veteran required treatment and 
medication for his disabilities.  

The veteran submitted numerous undated statements indicating 
the history of his service-connected disabilities, many of 
which are unclear in their content.  





In a claim form attached to correspondence from the veteran's 
then representative dated in January 1996, the veteran 
claimed entitlement to individual unemployability.  Also, in 
a report of contact form signed by the RO dated in January 
1996, it is noted that one of the pending issues on appeal 
was entitlement to individual unemployability.  

During VA examination in January 1996, the veteran stated 
that he had not worked for the prior 30 years.  He also 
indicated residual pain and problems stemming from his 
gunshot wounds in service.  

In statements of April, May, and June 1996, the veteran's 
private physician described a piece of metal located in the 
veteran's left buttock, presumably from the prior gunshot 
wound and complaints of residual pain.  

During VA examination dated in August 1998, the veteran 
reported that in 1991, he reinjured the area and had a 
subsequent infection and some problems walking.  Findings on 
examination included a small scar in the area of the left 
buttock.  Overall, the examiner noted that the veteran was 
100 percent disabled due to his service-connected 
disabilities.

In a November 1998 rating decision, the RO granted 
entitlement to individual unemployability and assigned an 
effective date of December 26, 1996, having interpreted that 
as the date of receipt of the veteran's claim.  The grant was 
based on statements by private medical doctors to the effect 
that the veteran was unable to work due to his service-
connected disabilities related to residuals of gunshot wounds 
and a mental disorder.  The RO also continued the 20 percent 
evaluation for residuals of a gunshot wound to the left 
buttock.  


II.	Pertinent Law and Regulations

Increased rating

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings. Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened, but before the administrative or judicial 
process has concluded, the version most favorable to the 
veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combinations of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2000).

The veteran's service connected residuals of a gunshot wound 
of the left buttock are currently assigned a 20 percent 
disability evaluation under the provisions of Diagnostic Code 
5317.  Under the previous and amended criteria, the muscles 
involved in Muscle Group XVII contemplate the following:  
Function:  Extension of hip (1); abduction of thigh; 
elevation of opposite side of pelvis (2, 3); tension of 
fascia lata and iliotibial (Maissiat's) band, acting with XIV 
(6) in postural support of body steadying pelvis upon head of 
femur and condyles of femur on tibia (1).  Pelvic girdle 
group 2: (1) gluteus maximus; (2) gluteus medius; (3) gluteus 
minimus.  

For slight muscle injury, a noncompensable evaluation is 
provided.  For moderate muscle injury, a 20 percent 
evaluation is provided.  The next higher evaluation available 
under Diagnostic Code 5317 is a 40 percent evaluation, which 
is assigned for a moderately severe muscle injury.  For 
severe muscle injury a 50 percent evaluation is provided.  
Id.

The definitions of the above-noted criteria in effect prior 
to July 3, 1997 were as follows:

A moderate disability of the muscles requires a through and 
through or deep penetrating wounds of relatively short track 
by a single bullet or small shell or shrapnel fragments.  The 
objective findings include entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.

A moderately severe muscle injury is the result of a through 
and through or deep penetrating wound by a high velocity 
missile of small size or large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.  The objective 
findings include entrance and (if present) exit scars 
relatively large and so situated as to indicate track of the 
missile through important muscle groups.  There are 
indications on deep palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared to the sound 
side.  Tests of strength and endurance of muscle groups 
involved (when compared with the sound side) give positive 
evidence of marked or moderately severe loss.

A severe injury requires a through and through or deep 
penetrating wound due to high velocity missile, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection, or sloughing of soft 
parts, intermuscular binding and cicatrization.  The 
objective findings include extensive ragged, depressed, and 
adherent scars of the skin so situated as to indicate wide 
damage to muscle groups in the track of the missile; x-rays 
which may show minute multiple scatter foreign bodies 
indicating the spread of intermuscular trauma and explosive 
effect of the missile; palpation shows moderate or extensive 
loss of deep fascia or of muscle substance; muscles in the 
wound area are soft or flabby; muscles do not swell and 
harden normally in contraction; tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function; electrical tests, reaction of degeneration is not 
present but a diminished excitability to faradic current 
compared with the sound side may be present.  

Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing muscles, if present, 
indicates severity.  Adhesion of the scars to one of the long 
bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates a severe type of injury.  Atrophy of muscle groups 
not included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(b), (c) & (d) (1996).  


After July 3, 1997, the definitions are as follows:

A moderate disability results from a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  The objective findings will include entrance and 
(if present) exit scars, small or linear, indicating short 
track of the missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.

A moderately severe injury results from a through and through 
or deep penetrating wound by a small high velocity missile or 
large low velocity missile, with debridement, or prolonged 
infection or sloughing of soft parts and intermuscular 
scarring.  The objective findings will include an entrance 
and (if present) exist scars indicating the track of the 
missile through one or more muscle groups.  There will be 
indications on palpation of loss of deep fascia, muscle 
substance or normal firm resistance of the muscles compared 
to the sound side.  Tests of strength and endurance compared 
with the sound side demonstrate positive evidence of 
impairment.

A severe injury results from a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, or prolonged infection or sloughing of soft 
parts, intermuscular binding and scarring.  The objective 
findings will include ragged, depressed and adherent scars 
indicating wide damage to the muscle groups in the missile 
track.  Palpation would show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  The 
muscles would swell and harden abnormally in contraction.  
Tests of strength and endurance or coordinated movements 
compared with the corresponding muscles of the uninjured side 
would indicate severe impairment of function.  

The following are also signs of severe injury: x-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; 
adhesion of scars to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(b), (c) & (d) (2000).

The new regulations also note that the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2000).

When a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board must first determine whether that amended 
regulation is more favorable to the claimant.  If the amended 
regulation is more favorable to the claimant, then the 
retroactive reach of the regulation provides that VA may, 
where warranted by the facts of the case, award an increased 
rating based on the change in law retroactive to, but no 
earlier than, the effective date of the change.  Accordingly, 
the Board should apply the amended regulation to rate the 
veteran's disability for periods from and after the date of 
the amendment.  The Board should apply the prior version of 
the regulation to rate the veteran's disability for any 
period preceding the effective date of the amendment.  See 
VAOPGCPREC 3-2000.  

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
38 C.F.R. Part 4, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7804.  For other scars the basis of 
evaluation is rated on limitation of function of affected 
part in accordance with 38 C.F.R. Part 4, Diagnostic Code 
7805.

Earlier effective date 

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West 1991); 38 
C.F.R. § 3.151(a) (2000).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. § 3.1(p) (2000).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits.  The benefit being sought 
must be identified. 38 C.F.R. § 3.155 (2000).  An informal 
claim must also be in writing.  See Rodriguez v. West, No. 
98-7087 (Fed. Cir. August 25, 1999).

III. Analysis

This veteran maintains that he is entitled to an evaluation 
for the residuals of a gunshot wound to the left buttock 
greater than the current 20 percent.  He also contends that 
the date of the grant of entitlement to individual 
unemployability should be earlier than the current date of 
December 26, 1996 as awarded in the November 1998 rating 
decision.  These matters are addressed separately below.

Increased rating

As noted above, during the latest VA examination conducted in 
August 1998, other than the veteran's complaints of increased 
pain associated with his prior gunshot wound injury in 
service, there were no clinical findings that indicated an 
increase in the severity of the disability of the left 
buttock.  A small scar was noted; no other symptoms were 
evident.  Furthermore, prior examinations resulted in the 
same findings and essentially, all notations are to the 
effect that the veteran's left buttock injury had resolved.  
Thus, the veteran has not presented objective evidence of 
impairment related to his left buttock injury to the extent 
required for a rating higher than the current 20 percent.  
Overall, the medical evidence of record does not substantiate 
more than moderate muscle injury.  See supra 38 C.F.R. 
§ 4.73, Diagnostic Code 5317.  

The Board notes that in light of VAOPGCPREC 3-2000 noted 
above, the extent of the veteran's left buttock disability is 
reviewed prior to the date of the amended regulation under 
only the earlier rating criteria.  See supra VAOPGCPREC 3-
2000; see also De Sousa v. Gober, 10 Vet. App. 461, 467 
(1997); McCay v. Brown, 9 Vet. App. 183, 187 (1996) aff'd, 
106 F.3d 1577 (Fed. Cir. 1997).  After the effective date of 
the amendment, both the earlier and newer criteria are to be 
considered.  Nonetheless, in this case, there is no 
distinction between the application of the prior criteria 
versus the newer criteria, in that under neither regulation 
does the veteran's residuals of injury to the left buttock 
warrant an evaluation in excess of the current 20 percent.  
See supra 38 C.F.R. § 4.73, Diagnostic Code 5317 (1996; 
2000).  

There are simply no clinical data from the time of the 
original injury in service to support more than moderate 
disability associated with the veteran's left buttock.  In 
general, the veteran's injury had resolved close in time to 
its occurrence and the clinical records have not varied over 
time as to the extent and nature of his disability.  The 
objective findings at the time of the original injury did not 
include large exit scars that affected important muscle 
groups.  There were no indications of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles.  There was no positive 
evidence of marked or moderately severe loss.  Thus, the 
veteran's injury was no more than moderate in nature.  
Accordingly, the Board must deny the veteran's claim for an 
evaluation greater than 20 percent.  

Moreover, the only noted residual of record related to the 
veteran's prior gunshot wound is a slight scar, as was 
indicated in the August 1998 VA examination report.  Thus, 
given there is evidence of only slight scarring with nothing 
more, the veteran's disability does not warrant consideration 
under the rating codes pertinent to tender scars.  See supra 
38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805.  
Therefore, all potential applicable regulations and laws 
relevant to the veteran's assertions and issues raised in the 
record have been considered in rendering this conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA law 
states that upon careful consideration of all ascertainable 
and collected data, if a reasonable doubt arises concerning 
service origin, the degree of disability, or any other 
relevant matter, such doubt will be resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (2000).  In this case, there is no basis for 
granting an increase under the premise of reasonable doubt.  

Earlier effective date 

Based on the evidence of record, the Board has determined 
that this veteran is entitled to an earlier effective date of 
January 12, 1996 for the award of a total disability rating 
based on individual unemployability.  The Board has arrived 
at this date essentially because this is the date of the 
deferred rating on which the RO indicated that entitlement to 
individual unemployability was a pending claim.  Therefore, 
the date or receipt of claim is interpreted as January 12, 
1996.  Moreover, in a letter dated on January 16, 1996 from 
the veteran's representative, the Disabled American Veterans, 
the representative referred to a package received on January 
11, 1996, which contained enclosures and particular requests.  
Such letter was attached to the veteran's VA claim form on 
which he indicated that he had been unable to work for the 
past 30 years.  Thus, pursuant to controlling law and 
regulations, the effective date in this case has been 
determined as January 12, 1996.  See supra 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Under the factual circumstances of this case, in which the 
record contains multiple questions as to what the veteran 
intended to communicate on many occasions, the Board has 
resolved this matter under the premise of reasonable doubt.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).  While the RO had assigned an effective date of 
December 26, 1996, having interpreted such date as the date 
of receipt of the veteran's claim, the Board notes that both 
the RO's deferred rating dated on January 12, 1996 and 
contemporaneous communication through the veteran's 
representative are indicative of a claim dated at that time.  
Therefore, an earlier effective date of January 12, 1996 for 
the claim of entitlement to individual unemployability is 
warranted in this case.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the left buttock is denied.

Entitlement to an earlier effective date of January 12, 1996 
for the award of individual unemployability is granted.  



		
	S. F. Sylvester 
	Acting Member, Board of Veterans' Appeals



 

